Case 3:18-cv-14563-BRM-TJB Document 18-5 Filed 12/17/18 Page 1 of 3 PageID: 357




                           Exhibit E
Case 3:18-cv-14563-BRM-TJB Document 18-5 Filed 12/17/18 Page 2 of 3 PageID: 358




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


    NEW  JERSEY   COALITION      OF
    AUTOMOTIVE RETAILERS , INC.,

                         Plaintiff,
                                                     Case No. 3:18-cv-14563-BRM-TJB
                    v.

    MAZDA MOTOR OF AMERICA, INC.

                         Defendant.


                     DECLARATION OF HARRIS WILDSTEIN

         I, Harris Wildstein, declare:

         1.     I am the owner and dealer principal of Hamilton Mazda.        I have

   personal know ledge of the facts stated herein.

         2.     Hamilton Mazda is a Mazda dealership located at 2201 Route 33,

   Hamilton Square, NJ 08690. I have owned Hamilton Mazda since October 1993.

         3.     Hamilton Mazda is a member of the New Jersey Coalition of

   Automotive Retailers , Inc. ("NJ CAR"). Hamilton Mazda has been a member of NJ

   CAR for as long as I have owned the dealership/since October 1993.

         4.     I understand that Mazda Motor of America, Inc. d/b/a Mazda North

   American Operations ("Mazda") has a dealer support program known as the "Mazda

   Brand Experience Program 2.0 ("MBEP").
Case 3:18-cv-14563-BRM-TJB Document 18-5 Filed 12/17/18 Page 3 of 3 PageID: 359




         5.    Hamilton Mazda has participated in the MBEP since its inception in

  July 2018.

        6.     I do not believe that Hamilton Mazda has been harmed by its

  participation in the MBEP.

        7.     I understand that NJ CAR has filed a lawsuit against Mazda seeking a

  ruling that it is unlawful for Mazda to implement the MBEP in New Jersey (the

  "Action").

         8.    I did not direct NJCar to file the Action.

         9.    I believe that the Action is contrary to the interests of my dealership,

   and I cannot support it. If the MBEP is declared unlawful, Hamilton Mazda will be

  harmed because (among other things) it will no longer be able to recover the costs it

  incurred to comply with the MBEP criteria through future MBEP bonus payments.

         I declare under penalty of perjury that the foregoing is true and correct.

   Executed in Hamilton Square, New Jersey on De mber       JL,2018.




                                             2
